Exhibit 32.1 Certification Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of First Equity Properties, Inc. (the “Company”), on Form10-K for the period ended December31, 2012, as filed with Securities Exchange Commission on the date hereof (the “Report”), Daniel J. Moos, Director, President and Treasurer of the Company, I and Steven Shelley, Vice President and Secretary of the Company, each hereby certify pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934 as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: April 1, 2013 /S/ DANIEL J. MOOS Daniel J. Moos President& Treasurer /S/ STEVEN SHELLEY Steven Shelley Vice President& Secretary
